THOMPSON, Judge.
Vincent Joe Caldwell files this petition for a writ of prohibition seeking to prevent his criminal trial. He contends that he was available on the morning his ease was set for trial, and therefore, did not waive his right to a speedy trial. Accordingly, he argues he is *963entitled to discharge. See Fla. R.Crim. P.. 3.191(g). He argues the trial court should have granted his motion for discharge filed pursuant to Florida Rule of Criminal Procedure 3.191(p)(l). The state argues that he was not available at the time the case was first called; therefore, he was unavailable and is not entitled to discharge. See Fla. R.Crim. P. 3.191(k). ■
After a thorough review of the record, we find Caldwell was timely available for trial, and his motion for discharge should have been granted.
WRIT OF PROHIBITION GRANTED.
GOSHORN and HARRIS, JJ., concur.